Citation Nr: 0627344	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as chest pain, sinus bradycardia, borderline 
electrocardiogram (EKG), and elevated cholesterol 
(cholesterolemia).  

2.  Entitlement to service connection for a liver disorder, 
claimed as liver irregularities.  

3.  Entitlement to service connection for central nervous 
system (CNS) ischemic changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1963 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Custody of this case was subsequently transferred 
to the VARO in Waco, Texas.  

The veteran cancelled an RO hearing scheduled in May 1999.  
Since then he has not requested that his hearing be 
rescheduled.  Accordingly, the Board will review his case as 
if he withdrew his request for a personal hearing.  

In May 2005 the veteran withdrew from appellate consideration 
all issues except those listed on the title page.  

In February 2006 the veteran claimed service connection for 
diabetes mellitus, as due to inservice herbicide exposure, 
and service connection for hypertension and peripheral 
neuropathy as secondary to diabetes mellitus (although a 
March 2003 VA general medical examination found radiculopathy 
of all extremities due to spinal pathology).  In this regard, 
the August 1996 rating decision which is appealed conceded 
that the veteran had Vietnam service.  Moreover, an April 
2003 VA genitourinary examination indicated that he might 
have early diabetes due to inservice herbicide exposure.  
These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required.  See 38 C.F.R. § 20.200 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Heart Disease

The August 1996 rating decision noted that during service the 
veteran was seen for chest pain but that an EKG was 
equivocal.  In 1993 he had elevated cholesterol levels and 
reportedly had had them since 1974.  A 1994 EKG revealed 
sinus bradycardia and possible left atrial enlargement.  The 
rating decision noted that the veteran had not appeared for a 
July 1996 VA examination.  However, he was afforded a VA 
general medical examination and a VA Agent Orange evaluation 
in April 1997 and the diagnoses were chest pain with sinus 
bradycardia, abnormal EKG, and elevated cholesterol but each 
examination report referred to a report of a cardiologist.  
An April 1997 chest X-ray revealed no active disease and an 
EKG was normal.  

An April 1997 VA cardiovascular examination noted that the 
veteran reported having had chest pain dating back to 1983.  
It was reported that he had no history of hypertension or 
diabetes.  After a physical examination the diagnosis was 
that the chest pain was atypical for angina and appeared to 
be of non-cardiac origin.  

However, while a May 1997 thallium stress test was normal, a 
May 1997 echocardiogram revealed mild to moderate mitral 
regurgitation without evidence of mitral stenosis.  A May 
1997 addendum noted that it appeared that the chest pain was 
not due to myocardial ischemia but, in view of the mitral 
regurgitation, "SBE" (subacute bacterial endocarditis) 
prophylaxis was recommended if he considered surgical 
intervention, although the mitral regurgitation did not 
currently warrant treatment.  A July 1997 chest X-ray 
revealed no active disease.  

On VA general medical examination in March 2003 the diagnoses 
included hypertensive vascular disease.  A July 2003 EKG was 
normal except for sinus bradycardia with 1st degree 
atrioventricular (AV) block.  

Given the complexity of these clinical findings, further 
examination of the veteran would be helpful before final 
adjudication of the claim for service connection for heart 
disease.  See 38 U.S.C.A. § 5103A(d)(1)(a) (West 2002).  

Liver Disease

The August 1996 rating decision also noted that during 
service a kidney ultrasound revealed an incidental finding of 
an irregularity of the liver but a January 1993 ultrasound 
was felt to be consistent with either hepatocellular disease 
or so consistent with either that or fatty infiltration.  It 
was further noted that after a review of records on 
specialist consultation in February 1994 it was concluded 
that there was no evidence of liver disease.  

As to this, a postservice April 1997 VA liver ultrasound 
revealed mild fatty infiltration of the liver.  The diagnoses 
on VA general medical examination in April 1997 included 
fatty infiltration of the liver, by ultrasound.  A July 1997 
VA liver ultrasound revealed mild fatty infiltration of the 
liver.  However, other clinical evidence on file, including 
VA general medical examination in March 2003 indicates that 
otherwise the veteran has no symptoms or liver disease to his 
knowledge.  

So, the question arises whether the fatty infiltration of the 
liver, alone, constitutes a disease of the liver.  38 
U.S.C.A. § 5103A(d)(1)(a); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].

CNS Ischemic Changes

The August 1996 rating decision noted that during service a 
December 1993 magnetic resonance imaging (MRI) showed small 
foci of increased signal intensity in the post thalamic and 
left anterior temporal lobes which were nonspecific in nature 
but possibly related to ischemic episodes.  But, no such 
ischemic episodes had been confirmed.  

As to this, a postservice April 1997 VA computed tomography 
(CT) of the veteran's head was normal.  The diagnoses on VA 
general medical examination in April 1997 included CNS 
ischemia not found at present.  A July 1997 VA CT of the head 
was normal.  

A medical opinion confirming whether or not the veteran 
currently has CNS ischemia is needed.  38 U.S.C.A. 
§ 5103A(d)(1)(a); Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current heart disease 
that he now has.  

Specific attention of the examiner is drawn to 
the past clinical notations of chest pain, sinus 
bradycardia, borderline EKG, and cholesterolemia 
reflecting the risk factors for his development 
of heart disease.  
 
The examiner should express an opinion as to the 
nature, time of onset, and etiology of any heart 
disease that the veteran may now have.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any heart disease that the veteran now 
has is of service origin or whether it is at 
least as likely as not that any heart disease 
manifested within one year of service discharge 
in January 1996.   

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed heart disease is otherwise proximately 
due to or the result of any service-connected 
disorder (to include diabetes mellitus, should 
service connection for that disorder be granted 
following remand of this case).  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not any service-connected 
disorder (to include diabetes mellitus, should 
service connection for that disorder be granted 
following remand of this case) has aggravated the 
heart disease and, if so, to what extent above 
and beyond the level of impairment existing prior 
to the aggravation.)

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current liver disorder 
that he now has.  

Specific attention of the examiner is drawn to 
April 1997 echogram which revealed mild fatty 
infiltration of the liver, and whether it may 
reflect a risk factor for the development of 
liver disease.  
 
The examiner should express an opinion as to the 
nature, time of onset, and etiology of any liver 
disease that the veteran now has, if any.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any liver disease that the veteran now 
has is of service origin or whether it is at 
least as likely as not that any liver disease 
manifested within one year of service discharge 
in January 1996.  
 
Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed liver disease is otherwise proximately 
due to or the result of any service-connected 
disorder (to include diabetes mellitus, should 
service connection for that disorder be granted 
following remand of this case).  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not that any service-
connected disorder (to include diabetes mellitus, 
should service connection for that disorder be 
granted following remand of this case) has 
aggravated any liver disease that the veteran may 
now have and, if so, to what extent above and 
beyond the level of impairment existing prior to 
the aggravation.)   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current CNS ischemic 
changes that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of any CNS 
ischemic changes that the veteran may how have.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any CNS ischemic changes disorder that 
the veteran now has are of service origin or 
whether it is at least as likely as not that any 
CNS ischemic changes manifested within one year 
of service discharge in January 1996.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  
 
It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

4.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and representative.  Also, provide an 
appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

